DETAILED ACTION
	Claims 1, 2, 8, and 10-19 are currently pending in the instant application.  Claims 1 and 2 are rejected.  Claims 8 and 10-19 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2 November 2021 and 21 October 2021 have been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and the species of claim 3: 
    PNG
    media_image1.png
    260
    413
    media_image1.png
    Greyscale
 in the reply filed on 23 August 2019 has been previously acknowledged.

It has been determined that the entire scope claimed is not patentable.  
Response to Amendment and Arguments
Applicant's amendment and arguments filed 11 October 2021 have been fully considered and entered into the instant application.
In regards to the following new 103 rejection, Applicant’s argue that the prior art, WO 2015/153813 provides the compound of example 32 which differs by including a large “R2” group which does not appear on the claimed compound, and includes a CO2’group in the open form, which would, if provided in the closed form, generate a lactone as seen in figure 33.
These arguments are not persuasive as the compound of example 35 is not the closest compound to the claimed PA-JF 646.  The prior art reference provides the compound of example 30, paragraph [00249], page 60:

    PNG
    media_image2.png
    172
    251
    media_image2.png
    Greyscale
, which does not include a large “R2” group which does not appear on the claimed compound PA-JF 646:

    PNG
    media_image3.png
    126
    195
    media_image3.png
    Greyscale
.  Additionally, figure 35 of the prior art provides  
    PNG
    media_image4.png
    257
    597
    media_image4.png
    Greyscale
which prepares a closed form which is other than a lactone.  
Applicant also refers to the Lavis Declaration submitted 4 December 2020, however  the data provided for PA-JF 646 
The declaration does not compare the closest prior art and does not provide that the evidence relied upon is in fact unexpected and unobvious.  
According to MPEP 716, the declaration provided must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  Applicant has not provided a prior art comparison, but has only provided data for PA-JF549 (now excluded from the claim) and PA-JF646 and data for a ligand of PA-JF646.  Ligands are considered withdrawn subject matter.  Therefore, the only data provided for the rejected subject matter is the data for PA-JF646.  Additionally, there is not prior art comparison provided.  For the data provided for PA-JF646, it is noted that the burden is on applicant to establish results are unexpected and significant.  While applicant See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
  The new 35 USC 103 rejection is therefore provided
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/153813.
WO 2015/153813 discloses azetidine-substituted fluorescent compounds useful as dyes, probes, tags, and the like (abstract).  Page 11 provides that the compounds of the instant invention have utility as florophores (e.g. fluorescent dyes).  The reference discloses azetidine-substituted polycyclic chemical fluorophores, page 1.  Specific fluorophore compounds disclosed are seen on page 3:

    PNG
    media_image5.png
    346
    446
    media_image5.png
    Greyscale
.  Figure 35, see page 11 paragraph [0051] discloses an exemplary synthetic scheme:

    PNG
    media_image4.png
    257
    597
    media_image4.png
    Greyscale
 .  Page 38 paragraph [00149] provides description of Figure 35 as a general synthesis.  Paragraph [0067] page 13 provides the present compounds can be bound to a target substance, and, upon being exposed to an absorption light, will emit an emission light.  Paragraph [00111], page 23 provides JF646:

    PNG
    media_image6.png
    170
    257
    media_image6.png
    Greyscale

  See also example 30, page 63.  Paragraph [00125] on page 33 provides that while the above structures are provided for illustrative purposes, those of ordinary skill in the art will appreciate all the open and closed forms of the compounds disclosed herein upon review of this paper.  While WO 2015/153813 does not specifically teach PA-JF646:

    PNG
    media_image7.png
    141
    183
    media_image7.png
    Greyscale
, the reference does teach closed forms of all the JF dyes, paragraphs [00117], [00122].  Based on such teachings it would have been obvious to one of ordinary skill in the art to produce a photoactivatable closed form of JF 646, through routine experimentation, by applying the caging method disclosed in the reference [00243] and Figure 35, in order to produce additional fluorophores.
While claim 2 includes the intended use of “decarboxylated by photoinduction”, it is noted that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, than it meets the claim.  In the instant case, the prior art structure is capable of performing the intended use, see paragraph [0067] of the prior art which provides that the compounds can be exposed to an absorption light.  Additionally, an intended use generally is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					1 March 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600